                      ALVIN K. HELLERSTEIN
                  UNITED STATES DISTRICT JUDGE
                  UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF NEW YORK
                        500 PEARL STREET
                   NEW YORK, NY 10007-1581
                         (212) 805-0152


TO: Concerned Parties
FROM: Brigitte Jones, Courtroom Deputy               Date: 3/24/2020
      by Order of Judge Alvin K. Hellerstein


The One Technologies, LLC v. Amazon.com, Inc., et al. 19 Civ. 10240 (AKH)


The IPTC previously set for April 3, 2020 is hereby adjourned.
You are hereby notified that you are required to appear for an initial PTC.
                 Date : June 26 , 2020
                 Time: 10:00 am
                 Place: U.S. Courthouse - Southern District of New York
                        500 Pearl Street
                        Courtroom 14D
                        New York, New York 10007


                                          So Ordered,
                                             ___________/s/____________

                                               Alvin K. Hellerstein
                                                United States District Judge
